OFFICE    OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                          AUSTIN




Mr. f. L. Maasi*
QountyAuditor
Yalllon,Toxaa
DearSW




                                              on the above
                                             thlrr otiloe.

                                              rollar’r     ottioe
                                                ln lx o o a a o f
                                              r io er sth e no i


                                    o n.4 in y o urlettn, do er
                                    p p r emlunleon nmty  b o nds
                                   re  Artfuls   024 9prorides
                                   axablevaluation of Thlrt;y
                                   lam or aore ahall pay a rea-




                ation B of Artlol~SE?99reada, in part, aa
iollowst
         l(b) &oh ottloer pame&in thtaAct,
    where he reosfml a salary 88 eoqensation
    ror hla rorvlooe, 8hall bei ungc$wod dl per-
    mittohto purchaseandhave0 rged to hits
    oounty all reasonable expense8 neoeasary in
YLr.T. L. Ya8~lm, Tebwrp   15, 1959, Page g


     the roper~8 legal00nduot      OS his 0rri00,
     Or-Ju08 on orrf6iaa~ bondr,    promfur  oa
    -Sire, burglary, th.?t,robborylzwraaoe
     proteotlng pub110 funds an4 lnoluhing the
     root of auroty    bondr for his Deputler, auoh
     lx p a !l8es
               to b e r 88d   o li;
                                  p r e4 0~r mln.d
     a nda llwedinc nd a nda mo unta     a 6
                                           ,nea r ly
     aa posmibls, by the Comlsrloners' Oourt onao
     oaoh month for the uwuf.ng month trponthe
     a&laatlon      by eaoh ofiloor, atacing the
          , probably amount of l  p endltur  an13otha
     neoeaa ty iOr the mxlmuse~ Of hi8 Oftlo@
     ior maoh on6ulng Panth whioh applloatlon
     ahall, before4 present&ion to 8ald oourt,
     ilrat bo oxdoreod by the County Auditor,
     if my, ,othenriaethe County Troaburer,
     only aa to whether l'undsare available ror
     paymnt of nuoh apansso.       The Uormnlssloner~~
     cotartor the oounty of tho SherlfSta resl-
     den0
        53y,
          0 up othen wr itten
                           a nd
                              a wo rlpnp ll-
     aatlon OS the Sherlti etatAng the neaoeelty
     thworor purobasa equipment for a bumau or
     &mlnal   ldsntlflaatlon, ruoh as oamraa,
     finger print eardr, inks, ahaioala, aloro-
     loopes, radio and laboratory lqulpment, ill-
     lng oard6, riling oablneta tear &as tid other
     lqulpmant in keeplug with iha'ryrtem in use
     by the Department oi pub110 Arty   oi thlr



          %uoh purohaees ahall k made by maoh
     orfloer, rhen allowed, only by requisition
     in manner rorided by the Oounty Aualfor,
     ii any, ot iiend6e by the Comniasionerot
     court. Eaoh officer shall, at the olose of
     eadh month of hlr toaura of otfloe  araka
     an ltcqnlaodan& wornreport   of-ad qprovmd
     srpenas~ inourred by him an4 obargsd to hllr
     oounty, aooompanylng suoh report with ln-
     volos~ soverlne ruoh purahaees ana requlrl-
     tione lseued by him in aupport of 8uoh M-
     port. If ruoh lxpenssr be lnourred tn eon-
     neotlon with any partloular 0888, 8uoh rapti
Mr. F, L. Massle, Zkbruary 15, 1939, XW6e S


       shallnamssuahsase,        8uoh rsport, lnmloe~
       ma nqul8ltlon8 shall be subject      to the lu4 lt
       Ofth eCountyAudito rit     ,m y ,Oth a r uf8eb y
       the Osnmlsslsners~ Oourt,and if it appears
       thatanyitammsnotino.umd           bymoh otil-
       ler or that suoh item was not a aooo~nry
            isgal expense0s suoh 0rfi0e or        0hU.b
       &en      roper nqulrltlnn   suahliun alhe
       by s&l aoknty Auditor ir umrt rejeotoa in
       whlohoaae the payment of mwhltemneq k
       ~&u4t4pted in any onurt 0s oosptent jurls-
                    All suoh approrsd olalms and lesounts
       shall bz pala from the Offlosrs~    salary Fun&
       unlers    otherwfw prwlded herela.a
          Artlole SSQQ applies to all sounty otiiolals
named in Artlole 3883. The tar aswssor-oolleotor   18
fnolubed in this artlole.
           xn view 0s the rorefoizf authorities,
napeotnllly   advised that it a t 0 6pInlollor t
partment thst  the premiums on orfiolal~bonas or the tax
lsnssor-aolleotor ahall be paid by the o.ount out of
the Offloers* salary Ybncland that the State 9 B not lla-
ble for the aymsnt of the pramfuns on any bon&s whatso-
ever or ooune y oftiolals.
            Trusting that the rolrg0ing uuwws your in-
wry,     wa r.maiJJ




                                              Assistant